MERCADOLIBRE, INC. 2011 LONG TERM RETENTION PROGRAM

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Effective as of January 1, 2011

As Amended and Restated

Effective January 1, 2016

﻿

Contents

﻿

MercadoLibre, Inc. 2011 Long Term Retention Program

Article 1.Purpose1

Article 2.Definitions1

Article 3.Participation; Performance Goals and Award Opportunities5

Article 4.Review of Participant’s Performance6

Article 5.Payment of Awards6

Article 6.Termination of Employment; Forfeitures8

Article 7.Administrative Provisions10

 

1

 

--------------------------------------------------------------------------------

 

MERCADOLIBRE, INC. 2011 LONG TERM RETENTION PROGRAM

Article 1.Purpose

The MercadoLibre, Inc. 2011 Long Term Retention Program (the “Plan”) was
effective as of January 1, 2011, amended and restated effective January 1, 2013
and January 1, 2015, and is further amended and restated as set forth herein
effective as of January 1, 2016.  The principal purpose of the Plan is to assist
the Company in the retention of key employees that have valuable industry
experience and developed competencies by rewarding Participants in relation to
their individual results and their contributions to the organization, as well as
overall Company goals and performance.

Article 2.Definitions

When used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means with respect to any Person, a Person that controls, is
controlled by, or is under common control with such Person (it being understood,
that a Person shall be deemed to “control” another Person, for purposes of this
definition, if such Person directly or indirectly has the power to direct or
cause the direction of the management and policies of such other Person, whether
through holding ownership interests in such other Person, through agreements or
otherwise, and that direct or indirect ownership of ten percent (10%) or more of
the voting interests of another Person shall always be deemed to constitute
“control”).

“Award” means a specified amount, calculated in accordance with Article 5,
payable to a Participant under this Plan for services provided to the Company in
2011 as determined by the Award Committee from time to time in its sole
discretion in the form of cash only.  Award payments hereunder shall be
contingent on the attainment of one or more Performance Goals.  The timing and
conditions of the payment of an Award are subject to the terms and conditions of
the Plan, and subject to Article 7 of the Plan, any other terms and conditions
determined by the Award Committee to be appropriate.  An Award may, but is not
required to, be evidenced by a separate agreement executed by the Participant. 

“Award Committee” means the Compensation Committee of the Board, or such other
committee that the Board appoints to administer this Plan, which shall have
general administrative authority concerning the Plan, and shall, subject to
Article 7, have the sole and absolute authority and discretion to resolve any
and all terms and conditions of any Awards and disputes concerning the Plan and
any Awards hereunder.

“Board” means the board of directors of the Company.

“Cause” means “cause” or a similar term set forth in the Participant’s
employment agreement with the Company or, if no such agreement is then in
effect, shall mean (A) the Participant’s material disregard of his
responsibilities, authorities, powers, functions or duties or failure to act,
(B) repeated or material negligence or misconduct by the Participant in the
performance of his duties, (C) appropriation (or attempted



1

 

--------------------------------------------------------------------------------

 

appropriation) of a business opportunity of the Company, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Company, (D) the commission by the Participant of
any act of fraud, theft or financial dishonesty with respect to the Company, or
any felony or criminal act involving moral turpitude or dishonesty on the part
of the Participant, (E) the Participant’s habitual drunkenness or excessive
absenteeism not related to sickness, and/or (F) the material breach by the
Participant of any provision of his employment agreement that is not cured by
the Participant within thirty (30) days after written notice of breach has been
delivered to the Participant by the Company, unless such breach is incapable of
cure (in which case the Participant shall not be entitled to an opportunity to
cure), in each case of clauses (A) through (F) above, as determined by the Board
in good faith.

“Change in Control” shall mean a change in control of the Company which will be
deemed to have occurred after the date hereof if:

(a)any “person” as such term is used in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, is or becomes the
beneficial owner, as such term is defined in Rule 13d-3 of the Exchange Act,
directly or indirectly, of securities of the Company representing at least fifty
percent (50%) of the combined voting power or Shares of the Company; provided,
however, that such term shall not include (A) the Company or any of its
subsidiaries, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s Shares, or (E) any person or group as used in Rule
13d-1(b) under the Exchange Act, is or becomes the Beneficial Owner, as such
term is defined in Rule 13d-3 under the Exchange Act;

(b)there is consummated a merger or consolidation of the Company or any of its
direct or indirect subsidiaries with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) more than fifty percent (50%) of the
combined voting power and Shares of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or

(c)there is completed a sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect, including a liquidation) other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity, more than
fifty percent (50%) of the combined voting power and common shares of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Shares of the Company immediately prior to such sale.





2

 

--------------------------------------------------------------------------------

 

“Company” means MercadoLibre, Inc. and its consolidated subsidiaries, and
MercadoLibre, Inc.’s successors or assigns.

“Covered Termination” means (i) a termination of a Participant’s employment by
the Company without Cause and for a reason other than the Participant’s death or
disability (as determined under Article 6(a)) or (ii) a Participant’s
resignation from the Company with Good Reason.

“Eligible Employee” means an individual who is designated by the Award Committee
as eligible for this Plan and who is employed by the Company as determined by
the Award Committee.

“Good Reason” means (i) a material diminution in the Participant’s duties,
functions and responsibilities to the Company without the Participant’s consent
or the Company preventing the Participant from fulfilling or exercising the
Participant’s materials duties, functions and responsibilities to the Company
without the Participant’s consent; (ii) a material reduction in the
Participant’s base salary or bonus opportunity or (iii) a requirement that the
Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office without the consent of
the Participant.  A Participant’s resignation shall not be a resignation with
Good Reason unless the Participant gives the Company written notice (delivered
within thirty (30) days after the Participant knows of the event, action, etc.
that the Participant asserts constitutes Good Reason), the event, action, etc.
that the Participant asserts constitutes Good Reason is not cured, to the
reasonable satisfaction of the Participant, within thirty (30) days after such
notice and the Participant resigns effective not later than thirty (30) days
after the expiration of such cure period.

“Market Value” of a Share, as of any date, means (i) the average closing sale
price of one Share as reported on a national stock exchange, including, but not
limited to, the NASDAQ Global Market (a “National Stock Exchange”) during the
sixty (60)  trading day period (or such shorter period as the Shares are so
listed) ending on the last trading day immediately preceding such date; (ii) if
the Shares are not listed for trading on a National Stock Exchange during any
day in that sixty (60)  trading day period but are quoted on the
Over-the-Counter-Bulletin Board (the “OTCBB”), the mean between the closing bid
and closing asked prices for the Shares as quoted on the OTCBB during the sixty
(60)  trading day period (or such shorter period as the Shares are so quoted)
ending on the last trading day immediately preceding such date, (iii) if the
Shares are not listed for trading on a National Stock Exchange or quoted on the
OTCBB during any day in that sixty (60)  trading day period and the Shares were
last traded on a National Stock Exchange, the average closing sale price of one
Share as reported on the National Stock Exchange during the ninety (90)  trading
day period ending on the last day the Shares were listed for trading on such
Exchange or (iv) if the Shares are not listed for trading on a National Stock
Exchange or quoted on the OTCBB during any day in that sixty (60)  trading day
period and the Shares were last traded on the OTCBB, the mean between the
closing bid and closing asked prices for the Shares as quoted on the OTCBB
during the ninety (90)  trading day period ending on the last day the Shares
were quoted on the OTCBB.  For purposes of calculating the benefits and valuing
Shares for the single cash



3

 

--------------------------------------------------------------------------------

 

payment payable within fifteen (15) days after a Change in Control, the term
“Market Value” means the amount determined under the preceding sentence
determined as of the date on which the Change in Control occurs.  For purposes
of calculating benefits and valuing Shares for other payments payable after a
Change in Control, the term “Market Value” means, (x) in the event the Company
is not the surviving entity in the Change in Control, the amount determined
under the first sentence of this paragraph and determined as of the date on
which the Change in Control occurs, or, (y) in the event the Company is the
surviving entity in the Change in Control, the greater of (A)  the amount
determined under the first sentence of this paragraph and determined as of the
date the benefit is payable (e.g., as of March 31 of the appropriate year or the
date of a Participant’s Covered Termination, as applicable) or (B) the amount
determined under the first sentence of this paragraph and determined as of the
date on which the Change in Control occurs.

“MercadoLibre Business” means any activities directly or indirectly related to
Online Transactional Platforms, Online Classified Advertisements and/or Payment
Platforms.

“Minimum Eligibility Conditions” means the minimum conditions established by the
Award Committee and approved by the Board that a Participant must meet in order
to be eligible to receive payments under any Award hereunder.

“Online Classified Advertisements” means listings of goods, products or services
on Internet sites, which listings (1) serve the same purpose as the listings
appearing in the classifieds section of printed newspapers, (2) include direct
contact information of the seller via telephone, e-mail or any offline method,
which contact information is readily and continuously available to any visitor
without restriction or special action required from the visitor, or provide for
a method to contact the seller so that the seller may then respond providing
direct contact information, and (3) are on Internet sites the operator or
administrator of which does not (x) play any role in consummating the
transaction to which the listing relates, or (y) provide any information (other
than contact information) to the seller regarding the potential buyer or
interested party, or otherwise serve as middle-man between a potential buyer and
seller (other than for the limited purposes expressly set forth in this
paragraph), or (z) charge any fee or commission for such transaction (including,
without limitation, any fees for completion of transactions and/or fees based on
number of users contacting another user) other than a listing fee, which is a
fee for placing the listing on the website and is chargeable before or at the
time such listing appears.  Examples of Online Classifieds Advertisements
include Craigslist.com, Kijiji.com, and olx.com.

“Online Transactional Platforms” means online transactional platforms or similar
as determined by the Award Committee including, but not limited to, (a) any
online platform offering a wide variety of product lines and/or services,
operating in a manner similar to Amazon.com or Submarino.com as of the date
hereof and/or (b) online transactional marketplaces located on websites in which
sellers and potential buyers transact for any kinds of goods and/or services,
which goods and/or services are displayed on such website, and in which the
sellers’ and potential buyers’ initial contact can only be made through such
website (for purposes of initial contact, direct contact



4

 

--------------------------------------------------------------------------------

 

information of another user is not made available to users, in accordance with
the terms of use of such website), such as eBay.com, MercadoLibre.com,
DeRemate.com, etc. (and any such domain name with country suffixes).

“Participant” means an Eligible Employee who is designated as eligible to
receive an Award for services provided in 2011.  The designation of an
individual as a Participant under this Plan shall not provide the individual
with any rights to any future participation for any subsequent long term
retention plans that may be adopted by the Company in future years but, subject
to the terms of the Plan, an individual shall remain a Participant for purposes
of receiving a payment of an Award until such individual ceases to be an
Eligible Employee.

“Payments Platforms” means websites or platforms enabling the sending, receipt,
holding and/or transfer of money from one user to another user through an
account that is funded by, among other things, traditional payment methods and
then used to transact with another user electronically, such as PayPal.com,
MercadoPago.com, or Dineromail.com (and any such domain name with country
suffixes).

“Performance Goals” means any goals, metrics or other performance measures
established for a Participant for services provided in 2011, the attainment of
which will result in an Award becoming payable to the Participant, subject to
the terms of the Plan.  It is currently anticipated that Performance Goals
generally will be based on, and support, both individual and Company goals and
may also include goals established for the particular division, affiliate or
country in which the Participant is located.

“Person” means and includes a natural person, a corporation, an association, a
partnership, a limited liability company, a trust, a joint venture, an
unincorporated organization or any other similar entity or a governmental or
quasi-governmental body.

“Shares” means shares of common stock of the Company, $0.001 par value per
share.

“Territory” means the United States of America and each country and territory in
Latin America and the Caribbean, including, without limitation, Argentina,
Bolivia, Brazil, Chile, Colombia, Costa Rica, Dominican Republic, Ecuador, El
Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, Puerto
Rico, Uruguay, and Venezuela.

Article 3.Participation; Performance Goals and Award Opportunities

The amount of the Award for each Plan Participant and the Performance Goals
applicable to such Award will be established by the Award Committee and
communicated to each Plan Participant.  The amount of each Award may be
different for each Participant or levels of Participants as determined by the
Award Committee.

The amount of each Award shall be enumerated as a specified amount, calculated
in accordance with Article 5 hereof, of United States dollars, unless the Award
Committee determines the amount of any such Award in a local currency.  The
amount of each Award, to the extent it becomes payable, shall be paid in the
form of cash only.   



5

 

--------------------------------------------------------------------------------

 

Article 4.Review of Participant’s Performance

Performance Goals will generally be set and determined for the 2011 calendar
year by the Award Committee.  The Award Committee, with input from the Company
officer responsible for each Participant, will evaluate such Participant’s
performance relative to the Performance Goals.

Article 5.Payment of Awards

(a) If a Participant does not satisfy the Minimum Eligibility Conditions, then
any Award granted to such Participant and subject to such Minimum Eligibility
Conditions shall be forfeited, and shall not become payable to such Participant
under this Plan.  If the Participant meets the Minimum Eligibility Conditions,
then any Award granted to such Participant and subject to such Minimum
Eligibility Conditions shall become payable to the Participant in accordance
with and subject to the terms of this Article 5 and Article 6.

Subject to the following paragraphs and Article 6, only if the Participant is
employed as an Eligible Employee on the date each portion of the Award is to be
paid to such Participant, the Award shall be payable as follows:

(1)Six and a quarter percent (6.25%) of the Award shall be payable to the
Participant on or about March 31 of each calendar year for a period of eight (8)
years starting in 2012; and

(2)the Participant shall receive on or about March 31 of each calendar year for
a period of eight (8) years starting in 2012, an Award payment equal in value to
the product of (i) multiplied by (ii), where (i) equals six and a quarter
percent (6.25%) of the Award and (ii) equals the quotient of (a) divided by (b),
where (a), the numerator, equals the Market Value as of the applicable payment
date and (b), the denominator, equals $65.42 (the average closing price of the
Company’s common stock on the NASDAQ Global Market during the final sixty (60)
trading days of 2010).

(b) Notwithstanding anything in the Plan or any other agreement entered into in
connection with or pursuant to the Plan:

(1)Each Participant who is employed by the Company on the date a Change in
Control occurs shall be vested in the right to receive fifty percent (50%) of
the Award payments scheduled to be paid thereafter.

(2)As soon as practicable after the date a Change in Control occurs, but in no
event more than fifteen (15) days after the date a Change in Control occurs,
each Participant described in clause (1) of this paragraph shall receive a
single cash payment equal to fifty percent (50%) of the Award payments scheduled
to be paid after the Change in Control (based on the Market Value on the date
the Change in Control occurs).

(3)Each Award payment scheduled to be paid after the Change in Control shall be
reduced by fifty percent (50%), i.e., to reflect the single cash



6

 

--------------------------------------------------------------------------------

 

payment under clause (2) of this paragraph, and shall continue to be paid on
each March 31 in accordance with the preceding paragraph, subject to the
Participant’s continued employment; provided, however, that if a Participant
described in clause (1) of this paragraph experiences a Covered Termination on
or after a Change in Control, then any Award payments scheduled to be paid after
the Covered Termination shall be paid in a single cash payment (based on the
Market Value on the date of the Covered Termination) within fifteen (15) days
after the Covered Termination.

(c)Notwithstanding anything in the Plan or any agreement entered into in
connection with or pursuant to the Plan:

(1)The portion of any Award under this Plan that was forfeited or forfeitable
upon the Participant’s Covered Termination before a Change in Control shall be
reinstated (or if not yet forfeited, retained) as of the date of the Change in
Control if such date is not more than one hundred and twenty (120) days after
the date of the Covered Termination.

(2)As soon as practicable after the date a Change in Control occurs, but in no
event more than fifteen (15) days after the date a Change in Control occurs,
each Participant described in clause (1) of this paragraph shall receive a
single cash payment equal to one hundred percent (100%) of the Award payments
scheduled to be paid after the date of the Participant’s Covered
Termination.  With respect to any Award payment originally scheduled to have
been paid before the date of the Change in Control, the amount of such payment
will be based on the Market Value on the date of the Covered Termination.  With
respect to any Award payments scheduled to be paid on or after the Change in
Control, the amount of such payment will be based on the Market Value on the
date the Change in Control occurs.(d)Notwithstanding anything in the Plan or any
other agreement entered into in connection with or pursuant to the Plan:

(1) If any portion of an Award received or to be received by a Participant
(either alone or together with other payments or benefits which such Participant
received or realized or is then entitled to receive or realize from the Company
under any other plan, program, arrangement or agreement in connection with a
Change in Control or a Participant’s termination of employment) (all such
payments and benefits, being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under section
4999 of the Internal Revenue Code of 1986 (the “Code”, and such excise tax, the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of section 280G of the Code in any other plan,
program, arrangement or agreement, the Company will reduce the payment of the
Award to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided,
 however, that the Award will only be reduced if (i) the net amount of any Total
Payments, as so reduced (and after subtracting the net



7

 

--------------------------------------------------------------------------------

 

amount of United States federal, state, municipal and local income taxes on such
reduced Total Payments and after taking into account the phase out, if any, of
itemized deductions and personal exemptions attributable to such reduced Total
Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Participant would be subject in respect of
such unreduced Total Payments and after taking into account the phase out, if
any, of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).

(2) If (A) any portion of the Total Payments other than an Award (the “Other
Payments”) is required to be reduced pursuant to a provision substantially
similar to this Article 5(d), (B) any portion of an Award is required to be
reduced pursuant to this Article 5(d); and (C) there is no other provision in
any other plan, program, arrangement or agreement governing the payment of the
Other Payments which dictates the order of the reduction in the Other Payments,
then the Total Payments will be reduced in the following order: (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata. Any reductions
made pursuant to each of clauses (i)-(v) above will be made in the following
manner: first, a pro-rata reduction of cash payment and payments and benefits
due in respect of any equity not subject to section 409A of the Code, and
second, a pro-rata reduction of cash payments and payments and benefits due in
respect of any equity subject to section 409A of the Code as deferred
compensation.  

(3) For purposes of determining whether and the extent to which the Award will
be subject to the Excise Tax and the amount of such Excise Tax: (i) no portion
of the Award the receipt or enjoyment of which the Participant shall have waived
at such time and in such manner as not to constitute a “payment” within the
meaning of section 280G(b) of the Code will be taken into account; and (ii) no
portion of the Award will be taken into account which, in the opinion of the
accounting firm which was,



8

 

--------------------------------------------------------------------------------

 

immediately prior to the Change in Control, the Company’s independent auditor,
does not constitute a “parachute payment” within the meaning of section
280G(b)(2) of the Code (including by reason of section 280G(b)(4)(A) of the
Code) and, in calculating the Excise Tax, no portion of such Award will be taken
into account which constitutes reasonable compensation for services actually
rendered, within the meaning of section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in section 280G(b)(3) of the Code) allocable to such
reasonable compensation.

(4)The fact that the Participant’s right to payments or benefits may be reduced
by reason of the limitations contained in this Article 5will not of itself limit
or otherwise affect any other rights of the Participant under the Plan. The
Participant and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Award.

Article 6.Termination of Employment; Forfeitures

(a)Except as provided in Article 5 with respect to a Covered Termination within
one hundred and twenty (120) days before a Change in Control or a Covered
Termination on or after a Change in Control, participation in the Plan shall
cease immediately upon a Participant’s retirement, resignation or termination of
employment as an Eligible Employee for any reason, or if determined by the Award
Committee, upon the Participant’s death or disability.  Disability will be
determined under the Company’s long term disability plan, if any, or upon
receipt of a letter of determination or similar of the Participant’s complete
disability by the applicable governmental authority under local applicable law,
which complete disability entitles the Participant to disability payments under
local law.

(b)In the event that:

(1)while the Participant is employed by the Company, he or she engages in,
directly or indirectly, any other business or activity that could materially or
adversely affect the Company’s business or his or her ability to perform his or
her duties for the Company, including, but not limited to, any activities
adversely affecting the MercadoLibre Business anywhere in the Territory;

(2)while the Participant is employed by the Company or during the one-year
period following the termination of the Participant’s employment for any reason,
he or she directly or indirectly, on his or her own behalf or on behalf of
another Person or entity, hires or solicits for hire any employees of the
Company or its Affiliates or in any manner attempts to influence or induce any
employee of the Company or its Affiliates to leave their employment; or



9

 

--------------------------------------------------------------------------------

 

(3)while the Participant is employed by the Company or during the one-year
period following the termination of the Participant’s employment for any reason,
he or she alone (or in association with any other Person) directly or
indirectly, in any capacity, owns, operates, manages, controls, engages in,
invests in, becomes employed by, acts as a consultant or advisor to, or provides
services for, or otherwise assists any other Person in activities that are
competitive with the MercadoLibre Business anywhere in the Territory,

he or she will automatically forfeit any and all benefits received under the
Plan and any and all benefits which the Participant may otherwise be entitled to
receive under the Plan.  If the Participant terminates employment with the
Company for any reason (with or without Cause) and he or she alone (or in
association with any other Person) takes any of the action set forth in
subparagraph (1), (2) or (3) above, the Participant will be required to
immediately, and in no event more than five (5) days following the termination
of the Participant’s employment, return all amounts which the Participant has
received under the terms of the Plan (the “Recovery Amount”), and the
Participant and the Company hereby agree to the following, notwithstanding any
Plan provision to the contrary:

(i)that the Company may withhold all or a portion of the Recovery Amount from
any salary, wages or other amounts due to the Participant from the Company; and

(ii)in addition to the Recovery Amount, the Company may also recover any fees
incurred by the Company in seeking to collect the Recovery Amount, including,
but not limited to, the Company’s reasonable attorneys’ fees.

Notwithstanding the foregoing, ownership of less than five percent (5%) of the
outstanding capital stock of any Person whose securities are registered under
the Securities Exchange Act of 1934, as amended, in and of itself shall not be
cause for automatic forfeiture under Article 6(b)(3), whether or not the subject
Person is competitive with the Company.

(c)Except as provided in Article 5 with respect to a Covered Termination within
one hundred and twenty (120)  days before a Change in Control or a Covered
Termination on or after a Change in Control, the portion of any Award under this
Plan that has not been actually paid to the Participant prior to the date of
such resignation or other termination of employment shall be forfeited, except
that the Award Committee, in its discretion, may pay all or part of the amount
that remains payable under an Award upon the disability or death of the
Participant in accordance with such rules or procedures established by the Award
Committee; provided, however, that any amount of the Award payment that the
Award Committee determines to pay shall be paid no later than March 15 of the
year following the year that the Participant’s employment ends on account of
disability or death.  Notwithstanding any provision of the Plan to the contrary,
any Award paid to the Participant shall be subject to recovery by the Company in
the event that the Participant is terminated for Cause and shall, to the extent
permitted by law, be subject to recovery from any amounts owed by the Company to
the Participant, including, but not limited to, offsetting any amounts owed
under the Plan to the Company against any amounts otherwise owed to the
Participant by the Company.



10

 

--------------------------------------------------------------------------------

 

(d)If the Award Committee decides to pay all or part of an Award after the death
of a Participant in accordance with this Article 6, the Participant may
designate in writing one or more persons (“beneficiary”) to receive any unpaid
portion of the Participant’s Award upon the death of the Participant.  By
similar action, the Participant may designate a change of beneficiary at any
time, which change shall be effective only upon receipt by the Award Committee
of said notice.  The last such designation form filed with the Award Committee
prior to the Participant’s death shall control.  The Award Committee may
establish a form or other requirements for such designation.  If the Participant
designates his spouse as a beneficiary, the divorce of Participant shall
automatically revoke that designation of his spouse as beneficiary except to the
extent otherwise provided in a subsequent beneficiary designation filed by the
Participant with the Award Committee.  In the absence of a written designation,
or in the event the Participant dies without a beneficiary surviving him, any
amount payable on account of his death shall be paid to the surviving spouse of
the Participant or if none, to the Participant’s estate.  A beneficiary of a
Participant shall have no interest or rights hereunder during the lifetime of
the Participant.

Article 7.Administrative Provisions

A.The Plan was approved by the Board on August 1, 2011 to be effective as of
January 1, 2011 for all services provided by Participants in 2011, was amended
and restated effective January 1, 2013 and January 1, 2015 and is further
amended and restated as set forth herein effective as of January 1, 2016.

B.Unless the Board provides otherwise, the Plan shall be administered and
interpreted by the Award Committee, which has been provided absolute authority
hereunder to administer the Plan.  The Board and its members, the members of the
Award Committee and any other individual who may, from time to time, have been
delegated responsibility with respect to the administration of this Plan
(collectively, “Authorized Persons”), shall have the full authority, discretion
and power necessary or desirable to administer and interpret this Plan, in
accordance with the Plan terms.  Benefits under the Plan shall be payable only
if the Authorized Persons in their respective sole and absolute discretion
determine that any such benefits are properly payable under the Plan.  Without
in any way limiting the foregoing, all Authorized Persons shall have complete
authority, sole discretion and power to:  (i) determine the Participants;
(ii) determine the Performance Goals applicable to each Participant, as well as
the relative weighting of each such Performance Goals to determine eligibility
for payment of an Award hereunder; (iii) evaluate and determine the performance
of Participants; (iv) determine the amount of the Award for each Participant;
(v) interpret the provisions of this Plan and any other documentation used in
connection with this Plan, including documentation specifying individual
Participant Performance Goals, Award opportunities and the like; (vi) establish
and interpret rules, regulations and procedures (written or by practice) for the
administration of the Plan; and (vii) make all other determinations and take all
other actions necessary or desirable for the administration or interpretation of
this Plan.  The express grant in the Plan of any specific power to Authorized
Persons shall not be construed as limiting any power or authority of such
Authorized Person.  All actions, decisions and interpretations of the



11

 

--------------------------------------------------------------------------------

 

Authorized Persons shall be final, conclusive and binding on all parties.  All
expenses of administering the Plan shall be borne by the Company.

C.Nothing in this Plan shall be deemed by implication, action or otherwise to
constitute a contract of employment or otherwise to impose any limitation on any
right of the Company to terminate a Participant’s employment at any time for any
or no reason.

D.A Participant shall have no right to anticipate, alienate, sell, transfer,
assign, pledge or encumber any right to receive any Award made under the Plan,
nor will any Participant have any lien on any assets of the Company by reason of
any Award made under the Plan.

E.The Company shall have the right to deduct or withhold, or require a
Participant to remit to the Company, any taxes required by law to be withheld
from Awards made under this Plan.

F.The Plan may be amended, suspended or terminated at any time and from time to
time, by action of the Board or the Award Committee, but in any event, the Plan
will be terminated no later than upon the last date the Company pays all
Participants any and all amounts that may due under the Plan and no amounts
remain due and payable under the Plan to any person as determined by Award
Committee.  The preceding sentence to the contrary notwithstanding, on and after
a Change in Control, no amendment, suspension or termination of the Plan that
adversely affects the rights of a Participant (or the beneficiary of a deceased
Participant who has not received payment of an amount approved by the Award
Committee under Article 6), shall be effective without the written consent of
that Participant or beneficiary.

G.The adoption of the Plan does not imply any commitment to continue to maintain
the Plan, or any modified version of the Plan, or any other plan for incentive
compensation for such Participant for any period of time.  Neither the adoption
of this Plan, its operation, nor any documents describing or referring to this
Plan (or any part thereof) shall confer upon any employee any right to continue
in the employ of the Company or in any way affect any right and power of the
Company to terminate the employment of any employee at any time without
assigning a reason therefor.

H.This Plan, insofar as it provides for Awards, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by Awards under the Plan.  Any liability of the Company to any
person with respect to any Awards under this Plan shall be based solely upon any
contractual obligations which may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.



12

 

--------------------------------------------------------------------------------

 

I.In order to be effective, any amendment of this Plan or any Award must be in
writing and made by the Award Committee.  No oral statement, representation,
written presentation or the like shall have the effect of amending or modifying
this Plan or any Award, or otherwise have any binding effect on the Company, the
Board, the Chief Executive, the Award Committee or any individual who has been
delegated authority to administer this Plan.

J.The Plan shall be construed in accordance with and governed by the substantive
laws of the State of Delaware, without regard to principles of conflicts of law.

K.In case any provision of the Plan shall be held illegal or void, such
illegality or invalidity shall not affect the remaining provisions of this Plan,
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provisions had never been inserted herein.

L.Except for their own gross negligence or gross misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Company (and its affiliates), Board and
its members, the Award Committee and its members, and any other entity or
individual administering any aspect of this Plan shall be held harmless by the
Participants and their respective representatives, heirs, successors, and
assigns, against liability or losses occurring by reason of any act or omission
under the Plan.

M.Should the Company effect one or more stock dividends, stock splits,
subdivisions or consolidations of Shares or other similar changes in
capitalization, then the terms of outstanding Awards shall be adjusted as the
Award Committee shall determine to be equitably required.  Any determination
made under this Article 7(M) by the Award Committee shall be final and
conclusive.  The issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to,
Awards.

Executed on the 2nd day of August, 2016 to be effective as of the 1st day of
January, 2016.

MercadoLibre, Inc.

﻿

﻿

﻿

By:



13

 

--------------------------------------------------------------------------------